601 Jefferson Street • Suite 3400 Houston, Texas 77002 June 19, 2012 Mr. Craig Slivka for Ms. Pamela Long Assistant Director United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington D.C. 20549 RE: KBR, Inc. Form 10-K for the Fiscal Year Ended December 31, 2011 - Filed February 22, 2012 Definitive Proxy Statement on Schedule 14A - Filed April 5, 2012 Form 10-Q for the Fiscal Quarter Ended March 31, 2012 - Filed April 25, 2012 Response dated May 17, 2012 File No. 1-33146 Dear Ms. Long: Thank you for your letter dated June 12, 2012, regarding the SEC’s comments on the KBR, Inc. (“KBR”) filings referenced above.Attached is our response to your specific comment.For your convenience, our response is prefaced by the SEC staff’s corresponding comment in italicized text. If you have any questions relating to this submission, we request that you please call me directly at (713) 753-3635 (fax no. (713) 753-6604) or call Jeffrey King, KBR’s Vice President of Public Law, directly at (713) 753-4604 (fax no. (713) 752-3301). Sincerely, /s/ Dennis Baldwin Dennis Baldwin Senior Vice President and Chief Accounting Officer Attachment TO: Securities and Exchange Commission Division of Corporation Finance FROM: KBR, Inc. RE: KBR, Inc. Form 10-K for the Fiscal Year Ended December 31, 2011 - Filed February 22, 2012 Definitive Proxy Statement on Schedule 14A - Filed April 5, 2012 Form 10-Q for the Fiscal Quarter Ended March 31, 2012 - Filed April 25, 2012 Response dated May 17, 2012 File No. 1-33146 Form 10-K for the Fiscal Year Ended December 31, 2011 We rely on information technology systems to conduct our business, and disruption, failure or security breaches of these systems could adversely affect our business and results of operations, page 20 1. In future filings, please state the fact that you have experienced security incidents. Currently, your disclosure suggests that no such incidents have occurred. You may include language, similar to your response, that describes the severity and frequency. Response: In future filings we will state that we have experienced security threats and consider language describing the severity and frequency of those threats.
